Citation Nr: 0112888	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-17 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for 
status post left (minor) clavicle fracture with nonunion, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active duty from September 1979 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that the 30 percent evaluation assigned 
to his left shoulder disability is inadequate to reflect its 
current level of severity.  He argues that he has no use of 
his left arm, and that the slightest movement results in 
severe pain.  The veteran notes that his only work experience 
is in manual labor, and he believes that his left shoulder 
disability renders him unemployable.  

The veteran was afforded a VA orthopedic examination of his 
left shoulder in February 2000.  His medical history stated 
that he had stiffness in his left shoulder that prevented him 
from using it at all.  The pain was said to be severe at 
times, and it could be precipitated by any movement.  The 
veteran was further noted to have undergone carpal tunnel 
release in 1996 with no improvement of his left hand 
function.  The history concluded by stating that at the 
present time, the veteran was unable to be employed.  On 
examination, the veteran was unable to move his arm.  His 
left arm was described as paralyzed, and without range of 
motion.  The diagnoses was nonunion of the left clavicle with 
severe functional loss of the left arm due to paralysis.  A 
neurological examination was not conducted.

The VA has a duty to assist the veteran in the development of 
facts pertinent to a well grounded claim.  38 U.S.C.A. § 5107 
(West 1991).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that an evaluation of the 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

In this case, there is no indication that the claims folder 
was available for review by the examiner at the February 2000 
VA examination.  Therefore, it is unclear what portion of the 
veteran's history is based on medical evidence, and what 
portion is based on information and opinions provided by the 
veteran.  Similarly, the examination report is unclear as to 
what portion constitutes the findings and opinions of the 
examiner.  For example, as the statement regarding the 
veteran's employability is contained in the history portion 
of the examination report, the reader is unable to determine 
if this is the veteran's opinion, or an opinion of the 
examiner.  Furthermore, there appears to be contradictory 
information contained in the examination report.  The history 
portion of the report notes that any movement of the left arm 
results in pain, but the examination report states that the 
left arm is paralyzed, so that it does not have a range of 
motion.  Objective evidence of pain was not included in the 
report.  Finally, the Board notes that a neurologic 
evaluation was not conducted to determine the nature and 
etiology of the veteran's paralysis.  The orthopedic examiner 
did not offer an opinion as to the etiology of the paralysis.  
Therefore, the Board finds that the veteran should be 
scheduled for additional VA orthopedic and neurologic 
examinations in order to fully determine the nature and 
severity of the veteran's left shoulder disability, to 
ascertain whether or not the veteran has developed any 
neurological disabilities secondary to his service connected 
left shoulder disability, and to fully assess the veteran's 
employability.  After the completion of these examinations, 
the RO should be afforded an opportunity to consider the 
appropriateness of evaluations for the veteran's disability 
under additional or alternative rating codes.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
shoulder disability since August 1999.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder. 

2.  After the completion of the above to 
the extent that is possible, the veteran 
should be afforded VA orthopedic and 
neurologic examinations to determine the 
nature and severity of his service 
connected left shoulder disability.  The 
claims folder must be made available to 
the examiners for review before the 
examination, and the examination report 
should indicate that it has been 
reviewed.  The examiners should comment 
on the functional limitations, if any, 
caused by the veteran's service connected 
left shoulder disability.  With respect 
to the subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected left shoulder 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected left shoulder disability, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected left shoulder 
disability.  The presence or absence of 
weakness, incoordination, and excess 
fatigability should also be noted, and 
any additional functional limitation as a 
result of these factors should be 
described.  After the completion of the 
examination and study of the medical 
history contained in the claims folder, 
the examiners should attempt to provide 
the following opinions: 1) Is it as 
likely as not that the veteran has 
developed carpal tunnel syndrome or any 
additional orthopedic or neurologic 
disability or disabilities due to or as 
the result of his service connected left 
shoulder disability?  2) Does the veteran 
have paralysis of the left arm?  If so, 
is this paralysis the result of the 
veteran's service connected status post 
left clavicle fracture, or the result of 
an additional orthopedic or neurologic 
disability?  If the paralysis is the 
result of a disability other than the 
service connected left shoulder 
disability, the disability to which it is 
attributed, and whether or not it is a 
disability that has developed secondary 
to the service connected status post left 
clavicle fracture, should be clearly 
noted.  The reasons and bases for all 
opinions should be provided in a 
typewritten report. 

3.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  The RO should consider 
whether or not service connection is 
warranted for any disabilities which may 
be found to have developed secondary to 
the veteran's service connected left 
shoulder disability.  In addition, the RO 
should consider the appropriateness of 
evaluating the veteran's left shoulder 
disability under rating codes other than 
38 C.F.R. § 4.71a, Code 5201, including 
evaluation under potentially applicable 
rating codes for the evaluation of the 
musculoskeletal system under 38 C.F.R. 
§ 4.71a, and evaluation under 38 C.F.R. 
§ 124a and the rating codes for diseases 
of the peripheral nerves.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  All potential 
rating codes that have been considered 
should be included.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





